DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed 02/19/2021.
Claims 2, 4, and 15 are cancelled. 
Claims 1, 3, and 5-14 are elected. 
Claims 1-15 are pending.
Claims 1, 3, and 5-14 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Restriction/Election Acknowledgement 
The Applicant’s election on claims 1, 3, and 5-14 without traverse in the reply on 02/16/2021 is acknowledged.  Claims 2, 4 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group(s).
Claim Objections
Claim 9 is objected to because of the following informalities:  claim 9 recites “wherein step (b) includes”.  Appropriate correction is required.

Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, and 5-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. As described below, the claim(s) are/is directed to abstract idea(s), but there are no additional elements of the claim(s) that add sufficiently more to the abstract idea(s) to be permissible under 35 U.S.C. 101.

Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (101 Analysis: Step 1). Even if the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (101 Analysis: Step 2a(Prong 1), and if so, Identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether they 
The 2019 PEG explains that the abstract idea exception includes the following groupings of subject matter: a) Mathematical concepts b) Certain methods of organizing human activity and c) Mental processes
Analysis
In the instant case, claim 1 is directed to a method and claim 14 is directed to an article of manufacture.

101 Analysis: Step 2a (Prong 1) – Identifying an Abstract Idea
The claims recite the steps of “determining one or more tasks to be executed …determining one or more triggers to provide … and generating the script template ….” The claim recites an abstract idea that is directed towards certain methods of organizing human activity, in this case, the commercial and legal interactions, specifically, determining terms and conditions and generating a contract template.

101 Analysis: Step 2a (Prong 2) – Identifying a Practical Application


101 Analysis - Step 2b
Viewed as a whole, instructions/method claims recite the concept of combining terms and conditions to generate a contract as performed by a generic computer. The method claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. Instead, the claims at issue amount to nothing significantly more than an instruction to apply the abstract idea using some unspecified, generic computer.  See Alice Corp. Pty. Ltd., 134 S.Ct. at 2360. Mere instructions to apply the exception using a generic computer component and limitations to a particular field of use or technological environment cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The use of a computer or processor to merely automate and/or 
Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to another technology or technical filed; the claim does not amount to an improvement to the functioning of a computer system itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. 
Dependent claims do not resolve the deficiency of independent claims and accordingly stand rejected under 35 USC 101 based on the same rationale.
Dependent claims 4, and 5-13 are also rejected. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 14  are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 11 recites the limitation "the state of execution". Claim 14 recite “the blockchain” There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 5-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Batra et al. (2018/0137465) (Batra).
Regarding claim 1, Batra discloses determining one or more tasks to be executed in the process instance corresponding to one or more steps in the process specification (¶ 27-34, 46); 
Claim Interpretation -
Batra- Policies can be stored on the blockchain and/or in a separated database. Policies and a policy manager can be part of the contract specification. The policy specification may include trust information which contains maps of sensors as they relate to the product shipment and parties having certain trust levels. threshold trust levels can be set which are based on a particular <event, state>, for example, a freight shipping customer may have a trust level that is not high enough for the contractual terms, or may degrade an overall trust level by a certain amount. (¶ 27)

determining one or more triggers to provide the process instance with information of one or more tasks to be executed off-chain corresponding to one or more steps in the process specification (¶ 27-31, 46); and 
Batra- Such an example can involve goods being exported from one party to another, and the financial transaction being mediated by the buyer's and seller's respective banks. Shipment progress through multiple stages and authorities (i.e., truckers, ports, and customs) can be tracked and smart contract terms can be compared… The contract has a number of designated end states, one of which is a successful shipment followed by payment, and others where different parties fail to execute their part faithfully (e.g., shipper fails to transport goods for some reason). (¶ 28, 29)

generating the script template for execution as the process instance based on the one or more tasks and the one or more triggers (¶ 28, 29, 34).  
Batra- In this scenario, a smart contract would be created and encoded to include an importer which may apply for and obtain a letter of credit from a bank and present it as a promise of future payment to an exporter. The exporter can then prepare the shipment and dispatch it through a well-known carrier which may also be required by the contract terms…. The smart contract code may have a workflow encoded into its structure similar to that depicted FIG. 3. The code is compiled and deployed onto the blockchain nodes,  (¶ 28, 29)
Regarding claim 3, Batra discloses wherein the method further comprises receiving the process specification and wherein the process specification contains the one or more steps (¶ 29-36).  
Regarding claim 5, Batra discloses wherein the method further comprises the process instance storing a state of the process instance on the blockchain (¶ 30-33).  
Regarding claim 6, Batra discloses wherein the process instance determines one or more triggers to be called based on the state of the process instance on the blockchain (¶ 24, 30-33).  
Regarding claim 7, Batra discloses wherein one or more triggers call an external interface of a party involved in the process instance (¶ 29, 30).  
Regarding claim 8, Batra discloses comprising distributing one or more triggers to one or more nodes in a peer-to-peer network supporting the blockchain (¶ 29-33).  
Regarding claim 9, Batra discloses wherein step (b) includes any one or more of: determining one or more sources of information to complete each task; determining type of information to complete each task; determining an exit function for each task; determining one or more data stores for storing data that is external to the blockchain; 
Regarding claim 10, Batra discloses further comprising any one or more of: reporting activity information to a mediator; polling execution status of the process instance; determining an external interface function to execute; updating process state in the blockchain; receiving information for each task in the process instance; triggering a next step in the process instance based on the information received; and determining a range of total cost of executing the process instance on the blockchain (¶ 22, 24, 29-31).  
Regarding claim 11, Batra discloses wherein the process instance is a monitor and wherein the monitor listens to the transactions and stores the state of execution (¶ 21, 23, 25-28, 31-33).  
Regarding claim 12, Batra discloses wherein the process instance is a mediator and wherein the mediator performs process logic that is independent of the process logic of the parties to the process instance (¶ 27, 28).  
Regarding claim 13, Batra discloses wherein a trigger initiates a process instance by executing the script on the blockchain (¶ 32, 34, 36; claim 6, 13).  
Regarding claim 14, Batra discloses Machine readable media other than a transitory signal, the machine readable media configured to store instructions for generating a script template for execution as a process instance on the blockchain based on a process specification according to claim 1 (¶ 40, 41).
Claim Interpretation – For the purpose of claim interpretation “other than a transitory signal” will be understood to mean, a non-transitory machine readable media. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yago, (US 20150206106) teaches creating a smart contract with terms and triggering events.
Sheng (EP 3323080 B1) anticipates the application. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISIDORA I IMMANUEL whose telephone number is (469)295-9094.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/ISIDORA I IMMANUEL/Examiner, Art Unit 3685